In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-96-01595-CV
____________

TURTUR & ASSOCIATES INC.,
MARIO TURTUR, and STEVE TURTUR, Appellants

V.

TOM ALEXANDER, Individually, and
ALEXANDER & McEVILY, Appellees



On Appeal from the 125th District Court 
Harris County, Texas
Consolidated Trial Court Cause Nos. 88-10732 and 89-050768



OPINION  DISSENTING  FROM  OVERRULING  OF MOTION FOR
REHEARING  EN  BANC  REVIEW

	The Panel Opinion recognized the rule that expert testimony is necessary to
prove the element of causation in a legal malpractice case, but claimed an exception
exists where the causal relationship between the attorney's negligence and the client's
loss is so obvious that lay persons are competent to resolve the issue. As a threshold
issue, I question whether such an exception exists.  The only authorities cited for such
an exception were a Texas Court of Appeals decision reversed on other grounds and
a Fifth Circuit Court of Appeals decision.
	Even if such an exception existed, however, the Panel Opinion did not set out
any evidence that the federal bankruptcy judge would have made a different decision
if a different lawyer had been trying the lawsuit and additional evidence had been
submitted.  Thus, I am perplexed how a jury of lay persons could be expected to make
that decision without expert help.
	The Panel Opinion is lengthy, and it presents a great deal of evidence about
what evidence should have been presented by whom, and even expert evidence
regarding appellees' negligence.  I do not see a single shred of evidence, however,
that a different decision would have been made by the federal bankruptcy judge in the
face of the evidence appellants claim should have been introduced by Tom
Alexander, himself.  Accordingly, I respectfully dissent from the en banc decision to
deny motion for rehearing.





	Tim Taft

	Justice
A majority of the justices of the Court vote to overrule the motion for rehearing en
banc.

Justice Taft dissents from the overruling of the motions for rehearing en banc.  

Justice Radack joins Justice Taft's opinion dissenting from the overruling of the en
banc rehearing.  

Justices Jennings and Keyes not participating.

Publish.  Tex. R. App. P. 47.4.